United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.K., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
PITTSBURGH HEALTHCARE SYSTEM,
Pittsburgh, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-157
Issued: April 24, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 23, 2007 appellant filed a timely appeal from a decision of the Office of
Workers’ Compensation Programs dated August 21, 2007, which denied her claim. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
emotional condition in the performance of duty causally related to factors of her federal
employment.
FACTUAL HISTORY
On February 12, 2007 appellant, then a 54-year-old program support assistant, filed a
Form CA-2, occupational disease claim, alleging that her overwhelming workload with deadlines
caused stress.
She stopped work on January 25, 2007 and returned to work on
February 12, 2007. By letters dated March 7, 2007, the Office informed appellant of the

evidence needed to support her claim and asked the employing establishment to respond. In a
March 6, 2007 statement, appellant contended that her problems began in 2000 when her
workload increased because Medicare guidelines changed. She became overwhelmed physically
and mentally and had to seek medical attention. Appellant submitted e-mails noting claims that
were 30 days late and daily work assignments.
In an attending physician’s report dated February 26, 2007, Dr. Kevin Kraemer, a Boardcertified internist, diagnosed anxiety disorder and panic disorder and checked a “yes” box,
indicating that the diagnosed conditions were employment related, indicating that appellant’s
condition was aggravated by stress at work. He advised that she was totally disabled from
January 25 to February 8, 2007 and could return to work on February 9, 2007. By report dated
June 1, 2007, Dr. Kraemer advised that appellant had symptoms of progressive, worsening
generalized anxiety and increasing frequency of panic episodes manifest by claustrophobia,
hypervigilance, fear, diaphoresis and heat intolerance. He reiterated his diagnoses and noted that
he placed her on medication and referred her to a stress management class. Dr. Kraemer opined
that work stress, her work volume and a negative work environment “contributed to and
profoundly exacerbated her anxiety and panic attacks.”
Christine M. Fuoss, manager of patient accounts, described appellant’s job duties. She
stated that work was done by three employees and that appellant was scheduled to work eight
hours per day, five days per week. Ms. Fuoss noted that the volume of work fluctuated on a
daily basis, that timeframes for completion of work were required and that staff received support
from students and contractors. She noted that appellant had not filed a grievance or requested a
change in assignment or transfer and advised that overtime was voluntary and was not
mandatory. Ms. Fuoss noted that new software was added in 2006 and that, although appellant
initially experienced difficulty in achieving an expected volume, after several training sessions,
she acquired the needed skills. The record also contains a leave use summary and an overtime
report showing that appellant worked approved overtime for the period March 29 through
June 22, 2005, totaling 4.5 hours and from March 15 through September 28, 2006, for a total of
95.5 hours.
By decision dated August 21, 2007, the Office denied the claim on the grounds that
appellant did not establish a compensable factor of employment.
LEGAL PRECEDENT
To establish her claim that she sustained an emotional condition in the performance of
duty, appellant must submit the following: (1) medical evidence establishing that she has an
emotional or stress-related disorder; (2) factual evidence identifying employment factors or
incidents alleged to have caused or contributed to her condition; and (3) rationalized medical
opinion evidence establishing that the identified compensable employment factors are causally
related to her emotional condition.1

1

Leslie C. Moore, 52 ECAB 132 (2000).

2

Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,2 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under the Federal Employees’ Compensation Act.3
There are situations where an injury or illness has some connection with the employment but
nevertheless does not come within coverage under the Act.4 When an employee experiences
emotional stress in carrying out his or her employment duties and the medical evidence
establishes that the disability resulted from an emotional reaction to such situation, the disability
is generally regarded as due to an injury arising out of and in the course of employment. This is
true when the employee’s disability results from his or her emotional reaction to a special
assignment or other requirement imposed by the employing establishment or by the nature of the
work.5 A claimant must support his or her allegations with probative and reliable evidence.
Personal perceptions alone are insufficient to establish an employment-related emotional
condition.6 Overwork, as substantiated by sufficient factual information to corroborate the
claimant’s account of events, may be a compensable factor of employment.7
For harassment or discrimination to give rise to a compensable disability under the Act,
there must be evidence introduced which establishes that the acts alleged or implicated by the
employee did, in fact, occur. Mere perceptions of harassment or discrimination are not
compensable under the Act. Unsubstantiated allegations of harassment or discrimination are not
determinative of whether such harassment or discrimination occurred. A claimant must establish
a factual basis for his or her allegations with probative and reliable evidence. Grievances and
Equal Employment Opportunity Commission (EEOC) complaints, by themselves, do not
establish that workplace harassment or unfair treatment occurred. Where an employee alleges
harassment and cites specific incidents, the Office or other appropriate fact finder must
determine the truth of the allegations. The issue is not whether the claimant has established
harassment or discrimination under EEOC standards. Rather, the issue is whether the claimant
under the Act has submitted sufficient evidence to establish a factual basis for the claim by
supporting his or her allegations with probative and reliable evidence.8
ANALYSIS
The Board finds that appellant has established compensable factors of employment with
regard to overwork and that she had difficulty learning new software. The record contains
overtime logs indicating that from March 29, 2005 to September 28, 2006 she worked a total of
2

28 ECAB 125 (1976).

3

5 U.S.C. §§ 8101-8193.

4

See Robert W. Johns, 51 ECAB 137 (1999).

5

Lillian Cutler, supra note 2.

6

Roger Williams, 52 ECAB 468 (2001).

7

Bobbie D. Daley, 53 ECAB 691 (2002).

8

James E. Norris, 52 ECAB 93 (2000).

3

100 hours of overtime. Ms. Fuoss acknowledged that appellant initially had difficulty attaining
the ability to work an expected volume of claims after new software was added in 2006. Where
disability results from an employee’s emotional reaction to his or her regular or specially
assigned work duties or requirements of the employment, the disability is generally regarded as
arising out of and in the course of employment and falls within the Act’s coverage.9 As
appellant had difficulty in performing her assigned duties, she has established a compensable
factor of employment under Cutler.10
Appellant also generally alleged that she worked in a hostile work environment but
provided no specific information regarding this claim. The issue of whether a claimant has
established harassment or discrimination under the Act, is whether the claimant has submitted
sufficient evidence to establish a factual basis for the claim by supporting the allegations with
probative and reliable evidence.11 Given the lack of specific details and evidence of record
regarding this allegation, appellant has not established employment-related harassment under the
Act.12
As appellant has established compensable factors of employment, on remand the Office
must base its decision on an analysis of the medical evidence.13 After such further development
as it deems necessary, the Office shall issue an appropriate decision.
CONCLUSION
The Board finds that, as appellant established compensable factors of employment
regarding overwork and difficulty learning new software, this case is not in posture for decision
regarding whether she sustained an emotional condition in the performance of duty causally
related to factors of her federal employment.14

9

Lillian Cutler, supra note 2.

10

See Phillip L. Barnes, 55 ECAB 426 (2004).

11

James E. Norris, supra note 8.

12

Kathleen A. Donati, 54 ECAB 759 (2003).

13

Phillip L. Barnes, supra note 10.

14

The Board notes that appellant submitted evidence with her appeal to the Board. The Board cannot consider
this evidence, however, as its review of the record is limited to that which was before the Office at the time of its
final decision. 20 C.F.R. § 501.2(c); see Kathleen A. Donati, supra note 12.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 21, 2007 be vacated and the case remanded to the Office
for proceedings consistent with this opinion of the Board.
Issued: April 24, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

